DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein an output power of the laser source ranges between 600 W and 1000 W, wherein the coreless motor is further configured to drive the connection lens barrel in rotation of full 360°, so that the mirror connected to the connection lens barrel rotates with the rotation of the connection lens barrel, while the angle formed between the mirror and the axis of the connection lens barrel ranges between 90" and 180° and wherein the laser source is a laser cleaner, the laser cleaner is modulated by a solid-state laser to produce a pulsed laser, the pulsed laser is coupled to and in turn enters the energy-transferring optical fiber, and is then transmitted through the optical fiber locking collet to the laser cleaning head which is connected with the movable platform and is movable back and forth, and the 
Claim 9 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the coreless motor is further configured to drive the connection lens barrel in rotation of full 360°, so that the mirror connected to the connection lens barrel rotates with the rotation of the connection lens barrel, while the angle formed between the mirror and the axis of the connection lens barrel ranges between 90" and 180°…wherein an output power of the laser source ranges between 600 W and 1000 W, wherein the laser source is a laser cleaner, the laser cleaner is modulated by a solid-state laser to  produce a pulsed laser, the pulsed laser is coupled to and in turn enters the energy-transferring optical fiber, and is then transmitted through the optical fiber locking collet to the laser cleaning head which is connected with the movable platform and is movable back and forth, and the pulsed laser in turn passes through the coreless motor and the connection lens barrel connected with the coreless motor to the mirror, and passes through the tunable lens barrel and the focusing lens to incident onto he inner wall of the pipe.”
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828